DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 4/30/21 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/30/21.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/19/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ndip et al. (US PGPub 2018/0191052, hereinafter referred to as “Ndip”, IDS reference).
Ndip disclose the semiconductor device package as claimed.  See figures 1-3B, and corresponding text, where Ndip teaches, pertaining to claim 1, a semiconductor device package, comprising: a glass carrier having a first surface and a second surface opposite to the first surface (figures 2A-2f; [[0032-0047]); a package body (10) disposed on the first surface of the glass carrier, the package body (10) having an interconnection structure penetrating the package body (figures 2A-2f; [[0032-0047]; a first circuit layer disposed on the package body, the first circuit layer having a redistribution layer (RDL) electrically connected to the interconnection structure of the package body (figures 2A-2f; [[0032-0047]; and a first antenna layer (14a’)disposed on the second surface of the glass carrier (figures 2A-2f; [[0032-0047]. 
Ndip teaches, pertaining to claim 2, further comprising an electronic component disposed on the first surface of the glass carrier, wherein the electronic component has an active surface facing the first circuit layer and electrically connected to the RDL of the first circuit layer (figures 2A-2f; [[0032-0047]. 
pertaining to claim 3, wherein the electronic component is encapsulated by the package body (figures 2A-2f; [[0032-0047]. 
Ndip teaches, pertaining to claim 4, wherein the package body has a cavity penetrating the package body to expose a portion of the first surface of the glass substrate, and the electronic component is disposed within the cavity (figures 2A-2f; [[0032-0047]. 
Ndip teaches, pertaining to claim 5, further comprising a conductive layer within the cavity, wherein the conductive layer has a first portion disposed on sidewall of the cavity and a second portion disposed on the portion of the first surface of the glass substrate exposed from the package body (figures 2A-2f; [[0032-0047]. 
Ndip teaches, pertaining to claim 6, wherein the electronic component is disposed on the second portion of the conductive layer and spaced apart from the first portion of the conductive layer (figures 2A-2f; [[0032-0047]. 
Ndip teaches, pertaining to claim 7, wherein the RDL of the first circuit layer and the interconnection structure of the package body define a dipole antenna (figures 2A-2f; [[0032-0047]. 
Ndip teaches, pertaining to claim 8, further comprising: a second circuit layer disposed between the package body and the glass carrier, wherein the second circuit layer having a RDL electrically connected to the interconnection structure of the package body; and an electronic component disposed on the second circuit layer (figures 2A-2f; [[0032-0047]. 
Ndip teaches, pertaining to claim 9, further comprising a through via penetrating the glass carrier and electrically connecting the RDL of the second circuit layer to the first antenna layer (figures 2A-2f; [[0032-0047]. 
Ndip teaches, pertaining to claim 10, wherein the package body has a cavity to accommodate the electronic component (figures 2A-2f; [[0032-0047]. 
pertaining to claim 11, further comprising a shield having a first portion and a second portion, wherein the first portion of the shield disposed on the second circuit layer and surrounding the electronic component, and the second portion of the shield is disposed over the electronic component and electrically connected to the first portion of the shield (figures 2A-2f; [[0032-0047]. 
Ndip teaches, pertaining to claim 12, a semiconductor device package, comprising: a glass carrier having a first surface and a second surface opposite to the first surface; a first circuit layer disposed on the first surface of the glass carrier, the first circuit layer having a redistribution layer (RDL) (figures 2A-2f; [[0032-0047]; a first package body disposed on the first circuit layer, the first package body having an interconnection structure penetrating the first package body and electrically connected to the RDL(figures 2A-2f; [[0032-0047]; and a first antenna layer disposed on the second surface of the glass carrier (figures 2A-2f; [[0032-0047]. 
Ndip teaches, pertaining to claim 13, further comprising an electronic component disposed on the first circuit layer, wherein the electronic component has an active surface facing the first circuit layer and electrically connected to the first circuit layer (figures 2A-2f; [0032-0047]). 
Ndip teaches, pertaining to claim 14, wherein the electronic component is encapsulated by the first package body (figures 2A-2f; [[0032-0047]). 
Ndip teaches, pertaining to claim 15, further comprising a second package body disposed on the second surface of the glass carrier (figures 2A-2f; [[0032-0047]). 
Ndip teaches, pertaining to claim 16, further comprising a second antenna layer disposed on a surface of the second package body facing away from the glass carrier (figures 2A-2f; [[0032-0047]). 
pertaining to claim 21, wherein the first portion of the shield penetrates the package body (figures 2A-2f; [[0032-0047]).  
Ndip teaches, pertaining to claim 22, wherein the electronic component is disposed between the second portion of the shield and the glass carrier (figures 2A-2f; [[0032-0047]).  
Ndip teaches, pertaining to claim 23, wherein the second portion of the conductive layer is disposed between the glass carrier and the electronic component (figures 2A-2f; [[0032-0047]).  
Ndip teaches, pertaining to claim 24, wherein the package body is disposed between the first circuit layer and the glass carrier (figures 2A-2f; [[0032-0047]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        June 5, 2021